Title: From James Madison to William Thornton, 19 August 1803
From: Madison, James
To: Thornton, William


Dear Sir
Orange Court House Aug 19. 1803
I have not been able to find a purchaser for Childers nor an opportunity of exchanging him with any other person than myself for other horses. In part from my own stock, and in the other part by a purchase from a neighbour I have made up a pair, which I consider as equivalent to the rate you affixed to Childers, and which if regarded in the same light by you, I am willing to give for him. My overseer advises that the terms on which I obtain him should not be known, as it may affect the estimate of him by others. The price at which he was offered, and the low plight in which he made his debut in the neighbourhood have already disparaged him, and contributed much to the failure of his custom during the late season. You will be so good therefore as to be reserved as to the transaction between us. The two horses I have for you are on the whole a good match. One of them is the Bay horse you saw in Washington. He is 4 years old and well broken to a carriage both next to the Wheels & at the pole end, having been used in both situations on the journey. The other is of the same age size & colour, from the same horse (of the old Fearn⟨oht?⟩ blood) and out of a mare not dissimilar in qualities to the dam of the other. He is however inferior in the ensemble rather to his partner, but not so in a degree to be noticed. He also has been thorougly [sic] broken in a waggon. If they answer in practice to what their appearance promises, I think you will not be dissatisfied with them. They will at least being young and sufficiently stout serve you till better can be provided, and then be valuable in some way or other. I wish I could immediately carry them to you, that you might consult your own inclination or the wishes of your friends. If we should send Payne back to School, in the mode we begin to think of, they can conveniently go on to you in about 8 or 10 days; otherwise it will not be practicable till our return. As soon as we decide on the mode of Payne’s return I will let you know.
We had a safe & a quick journey home and continue all in good health So I hope this will find the ladies of your family & yourself. Mrs. M writes to Mrs. T. and will herself offer them her salutations. Be so good as to add mine, and to accept yourself the friendly regards of Dr. Sir Yrs.
James Madison
 

   
   RC (DLC: Thornton Papers).



   
   This was probably Fearnaught, a famous racehorse stud brought to Virginia from England in 1764 (W. W. Abbot et al., eds., The Papers of George Washington: Colonial Series [10 vols.; Charlottesville, Va., 1983–95], 4:243 n. 2).



   
   John Payne Todd attended the Alexandria Academy in Alexandria, Virginia, from 1803 to 1805 (Moore, The Madisons, pp. 172–73, 196).


